 


110 HRES 58 EH: To honor Muhammad Ali, global humanitarian, on the occasion of his 65th birthday and to extend best wishes to him and his family.
U.S. House of Representatives
2007-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 58 
In the House of Representatives, U. S.,

January 17, 2007
 
RESOLUTION 
To honor Muhammad Ali, global humanitarian, on the occasion of his 65th birthday and to extend best wishes to him and his family. 
 
 
Whereas Muhammad Ali is a retired American boxer; 
Whereas Ali was born in Louisville, Kentucky, on January 17, 1942, and was named Cassius Marcellus Clay, Jr. after his father, Cassius Marcellus Clay, Sr., (who was named for the 19th century abolitionist and politician Cassius Clay); 
Whereas Ali later changed his name after joining the Nation of Islam and subsequently converted to Sunni Islam in 1975; 
Whereas in 1999, Ali was crowned Sportsman of the Century by Sports Illustrated, won the World Heavyweight Boxing championship 3 times, and won the North American Boxing Federation championship and an Olympic gold medal; 
Whereas on September 13, 1999, Ali was named Kentucky Athlete of the Century by the Kentucky Athletic Hall of Fame in ceremonies at the Galt House East; 
Whereas Ali received the Presidential Medal of Freedom at a White House ceremony on November 9, 2005, and the prestigious Otto Hahn peace medal in Gold of the United Nations Association of Germany in Berlin on December 17, 2005, for his work with the United States civil rights movement and the United Nations; 
Whereas since he retired from boxing, Ali has devoted himself to humanitarian endeavors around the globe; 
Whereas Ali is a devout Sunni Muslim and travels the world over, working for hunger and poverty relief, supporting education efforts of all kinds, promoting adoption, and encouraging people to respect and better understand one another; 
Whereas it is estimated that Ali has helped to provide more than 22,000,000 meals to feed the hungry and travels, on average, more than 200 days per year; 
Whereas through his perseverance and the support of thousands Ali has continued his legacy of humanity through the establishment of the Muhammad Ali Center in his hometown of Louisville, Kentucky; 
Whereas on November 19, 2005, Ali’s 19th wedding anniversary, the $60,000,000 nonprofit Muhammad Ali Center opened in downtown Louisville, Kentucky, displaying his boxing memorabilia, the center focuses on core themes of peace, social responsibility, respect, and personal growth; 
Whereas the Ali Center is much more than a place that tells the story of one man’s journey, the Ali Center reaches beyond its physical walls to fulfill its mission: to preserve and share the legacy and ideals of Muhammad Ali, to promote respect, hope, and understanding, and to inspire adults and children everywhere to be as great as they can be; 
Whereas the onsite visitor experience incorporates as organizing elements, 6 prevailing core values of Ali’s life: respect, confidence, conviction, dedication, giving, and spirituality; 
Whereas these theme-based pavilions all feature dramatic media presentations and interactive exhibits that help illustrate the hows of Ali’s life: how he found the courage, the dedication, and the discipline to become who he is today, how he found the conviction to stand up for what he believed, and how he turned his passion for excellence in the ring to a passion for peace on the world stage; 
Whereas like Muhammad Ali himself, the Muhammad Ali Center focuses on what brings individuals together, not what sets them apart and is a global gathering place where people can come—both online and in person—to learn, share, celebrate our commonalities as human beings, and formulate ways of advancing humanity today and in the future; 
Whereas the Muhammad Ali Center’s educational goals include various delivery methods and incorporate a wide range of topics, from respect, diversity, and personal discovery to empowerment and conflict resolution; and 
Whereas ultimately, the Muhammad Ali Center’s goal is to make a profoundly significant contribution to the global society: Now, therefore, be it 
 
That the House of Representatives honors Muhammad Ali, global humanitarian, on the occasion of his 65th birthday and extends best wishes to him and his family. 
 
Karen L. Haas,Clerk.
